No. 99-50191
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-50191
                           Summary Calendar



RAMON RICARTE,

                                            Petitioner-Appellant,

versus

GARY L. JOHNSON, DIRECTOR,
TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, INSTITUTIONAL DIVISION,

                                            Respondent-Appellee.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Western District of Texas
                       USDC No. SA-98-CV-43
                        - - - - - - - - - -
                            May 19, 2000

Before HIGGINBOTHAM, DeMOSS, and STEWART, Circuit Judges.

PER CURIAM:*

     Ramon Ricarte was granted a certificate of appealability

(COA) to appeal the issues whether the Antiterrorism and

Effective Death Penalty Act of 1996 (AEDPA) improperly

circumscribes federal habeas review of state court fact findings

and conclusions of law and whether prosecution witness Fred Zain

was a member of the prosecution team for purposes of imputing

knowledge of Zain’s alleged perjury to the prosecution.     The

motion by amicus curiae for leave to file out of time motion to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-50191
                                 -2-

file amicus curiae brief is DENIED.   Appellee’s motion to strike

amicus curiae’s motion to file out of time motion to file amicus

brief is DENIED AS UNNECESSARY.

     We have previously held that the AEDPA’s standards of review

are not unconstitutional.   See Hughes v. Johnson, 191 F.3d 607,

612 (5th Cir. 1999); Corwin v. Johnson, 150 F.3d 467, 471-72 (5th

Cir. 1998).   We need not reach the issue whether Zain is a member

of the prosecution team given the district court’s ruling that

Ricarte had failed to show that Zain’s conclusion was factually

inaccurate and that Zain’s testimony was material to the outcome

and given that Ricarte has not obtained a COA to appeal these

issues.   Accordingly, the judgment of the district court denying

Ricarte’s 28 U.S.C. § 2254 petition is AFFIRMED.